COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Mark Michael Richardson v. The State of Texas

Appellate case number:      01-18-00945-CR

Trial court case number: 1557527

Trial court:                351st District Court of Harris County

        This Court abated this appeal and remanded to the trial court to reconsider its certification
of the defendant’s right to appeal. A supplemental clerk’s record has been filed containing a
certification indicating that this is not a plea-bargain case and the defendant has the right to appeal.
        Accordingly, we reinstate the appeal on the active docket.
        On January 22, 2019, appellant filed a motion to appoint counsel. The supplemental clerk’s
record filed on January 22 reveals that the trial court appointed attorney Scott C. Pope. Thus, we
dismiss as moot appellant’s motion to appoint counsel
        Appellant’s brief is due within 30 days of the date of this order.
        It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___January 29, 2019___